Citation Nr: 1700489	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  09-47 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a compensable rating for a cognitive disorder prior to November 7, 2007.


REPRESENTATION

Appellant represented by:	Benjamin D. Hooten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for low back disability.  In May 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  In November 2011, the Board remanded the claim for additional development.  

The issues of entitlement to service connection for a rib injury and a collapsed lung have been raised by the record in a July 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

Since the February 2012 examination the Veteran has raised a different theory of entitlement.  The Veteran contends that service connection is warranted for a low back disability because it was incurred in the same automobile accident as the service-connected cognitive disorder while on active duty in 1972.  Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

From 1972 to the present the Veteran has made various complaints about lower back pain.  The Veteran's service medical records show that he was involved in an automobile accident in September 1972.  During treatment for injuries, the Veteran was noted to have lumbosacral tenderness.  The Veteran also has a current diagnosis of a low back disability, and claims a continuity of low back symptomatology from the September 1972 automobile accident to the present.  

Pursuant to the Board's November 2011 remand, the Veteran was provided a February 2012 VA examination.  The Board requested that the examiner ascertain the etiology of any lower back disability found and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's period of service or to the in-service automobile accident and complaint of lumbosacral tenderness.  There is no medical evidence of record which provides an opinion as to whether the Veteran's currently diagnosed lower back disability is related to service based on continuity of symptomatology.  The rationale provided by the examiner is based on the premise that the injury wasn't ongoing from what occurred in service to the present.  The examiner did not make any findings as to the relationship, if any, between the in-service accident resulting in lumbosacral tenderness and the present diagnosed lower back injury or any other etiological causes for the Veteran's lower back disability.  

When VA obtain an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA examination is incomplete and does not comply with the remand instructions.  While the examiner opined that the low back disability was not related to service, no rationale was provided for other possible causes of the injury, outside of listing the Veteran's other physical activities.  Furthermore, there is no indication that the examiner considered continuity of in-service symptoms to the present.  The Board finds that further medical examination is needed to determine the etiology of the currently diagnosed low back disability, and to address continuity of symptomatology from the inservice injury as it relates to the Veteran's current lower back disability.  38 C.F.R. § 3.159(c)(4) (2016).

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

Clinical documentation dated after April 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

A June 2010 rating decision assigned an earlier effective date for service connection for a cognitive disorder of November 10, 2007, and assigned a 30 percent rating effective November 10, 2007.  A November 2011 Board decision assigned an earlier effective date of November 21, 2006, for service connection for a cognitive disorder and found that an initial rating greater than 30 percent for a cognitive disorder, prior to October 13, 2008, when the rating was increased to 40 percent, was not warranted.  A February 2015 rating decision effectuated the Board decision and assigned an effective date of November 21, 2006, for service connection for a cognitive disorder.  That February 2015 rating decision assigned a 0 percent rating for the cognitive disorder from November 21, 2006, to November 6, 2007.  The Veteran submitted a timely notice of disagreement to that rating in May 2015, disagreeing with the 0 percent rating assigned and stating that the 30 percent rating should have been assigned November 21, 2006.  No statement of the case has been issued addressing that notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to a compensable rating for a cognitive disorder prior to November 7, 2007.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of that issue.  If a timely substantive appeal is received, return that claim to the Board.

2.  Contact the Veteran and request that he provide information as to all treatment for any low back disability since April 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

3.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after April 2016.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any low back disability is related to active service, to include complaints of lumbosacral tenderness and lower back pain following an automobile accident in 1972.  If the examiner determines that the Veteran's lower back disability is not the result of active service, but can be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the February 2012 VA examination report and the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals a is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

